Citation Nr: 1759427	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of left knee, secondary to a service-connected low back disability.  

2.  Entitlement to service connection for degenerative arthritis of right knee, secondary a service-connected low back disability.  

3.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1991.  

This matter comes before the Board of Veterans' Appeals on appeal from May 2010 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The May 2010 rating decision denied entitlement to service connection for PTSD and to a TDIU.  In a March 2014 rating decision, service connection for PTSD was granted at 30 percent disabling, effective May 11, 2009.  

In a January 2015 rating decision, the RO denied service connection for arthritis of the left knee and arthritis of the right knee.  

The Veteran testified at DRO hearings in September 2014 and April 2016.  He also testified at a Board hearing in June 2017 before the undersigned.  Copies of the transcripts are of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's degenerative arthritis of the left knee was caused or aggravated by his service-connected back disability.  

2.  The preponderance of the evidence of record shows that the Veteran's degenerative arthritis of the right knee was caused or aggravated by his service-connected back disability.  

3.  The probative evidence of record shows that during the period on appeal, the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

4.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran's degenerative arthritis of the left knee was proximately due to, or the result of, or chronically aggravated by his service-connected back disability.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The Veteran's degenerative arthritis of the right knee was proximately due to, or the result of, or chronically aggravated by his service-connected back disability.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for an initial 50 percent disability rating for PTSD have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411(2017).  

4.  A TDIU is warranted, effective April 14, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

Given the granting of service connection for right and left knee disabilities, any further development or notification pursuant to the duty to notify and assist would not be beneficial to the Veteran.  

With regard to his PTSD claim, VA's duty to notify was fulfilled by a February 2010 letter.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records and indicated private treatment have been obtained.  

The Veteran was afforded a VA examination for his PTSD in December 2013.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The Board finds that the December 2013 examination is adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

No further notice or assistance is required to fulfill the duties to notify or assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Secondary Service Connection for Arthritis of the Right and Left Knees

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.§§ 1131 (2012); 38 C.F.R. § 3.303 (2017).  
Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309 (a) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.   
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.§ 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
The Veteran contends that his bilateral knee disability is due to his service-connected back disability.  The Board finds that since there is a current bilateral knee disability and a service-connected back disability, the first two elements are met.  Wallin, 11 Vet. App. 509, 512 (1998).  
Service treatment records (STRs) dated in April 1988 note the Veteran's complaint of left knee pain with stiffness in the left knee joint.  Upon physical examination, the physician noted that that the left knee was diffuse with tenderness over the patella and lateral aspects.  The physician, however, noted no effusion or laceration.  
April 1988 Medical records from Chesapeake General Hospital Emergency Department Treatment Notes indicate that the Veteran was treated for a left knee injury as a result of a motor vehicle accident.
Records dated in April 1989 note that the Veteran was treated for multiple abrasions on the arms and knees.  
Post service treatment records indicate that the Veteran was involved in a second motor vehicle accident in 1990.  Records dated in May 2008 indicate as a result of that accident, the Veteran reported knee and lumbar symptoms.  Records dated in September 2000 noted that the Veteran sustained knee injuries in a 1990 car accident.  Primary Care Notes dated in May 2009 indicate complaints of constant knee and joint pain.  Crepitus on ROM of the knees was noted.  Notes dated in March 2010 indicate that the Veteran complained of knee pain.  

The Veteran was afforded a VA examination in December 2014.  The examiner provided a negative nexus when he concluded that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected back disability.  The examiner provided a rationale that the Veteran's claim is not supported by the currently available medical literature.  

Regarding the question of whether the Veteran has a bilateral knee condition that was incurred in or was caused by the motor vehicle accident during service, the examiner again provided a negative nexus and concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service vehicle accident, event or illness.  The examiner offered as a rationale that there is lack of available documentation to provide a nexus between the Veterans' left knee contusion in a motor vehicle accident while on active duty in 1988 and his present knee complaints.  Further, the medical records at the time of the motor vehicle accident contain no documentation of right knee problems or complaints.  

The Board notes that the examiner in arriving at his conclusions failed to address the Veteran's assertion of continuity of symptomology.  Because arthritis is listed as a chronic disease as set forth in 38 C.F.R. § 3.309 (a), the theory of the continuity of symptomology is for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, the examiner did not address whether the Veteran's claimed disability was aggravated by his service-connected back disability.  Therefore, the Board finds this examination is inadequate as to the aggravation prong of a secondary service connection claim and is therefore not probative.   

The Veteran provided a private independent medical examination from Dr. J. M. D., dated in October 2017.  Dr. J. M. D. noted that the Veteran has had progressive bilateral knee pain since discharge from the military.  He also noted that the Veteran reported no intermittent injuries since the 1990 motor vehicle accident.  Additionally, since 1990 he has been wearing a brace on the left knee and since 1995, he started to wear a brace to the right knee, secondary to symptoms from his back and left knee.  Dr. J. M. D. concluded that "[i]t is as likely as not than that his knee changes are related to his back since he necessarily has to use his knees more than his back for bending, stooping and lifting because of the back problems."  The Board notes that this positive nexus opinion of Dr. J. M. D. is of great probative value and outweighs the findings of the December 2014 VA examiner.  

The Veteran testified at a Board hearing and confirmed that he was involved in two motor vehicle accidents while in service.  The Veteran stated that the top kneecap of his left knee has been numb ever since the first motor vehicle accident in service and that his right knee has gradually gotten worse since the second motor vehicle accident, which injured his lower back.  The Veteran also credibly testified that because of his service-connected back disability, his gait and the way he is forced to walk (currently, with a cane), puts pressure on his knees.  

Based on the evidence presented above, the Board finds that the finding of the private medical evidence is more probative than the findings of the December 2014 VA examiner.  The Board also finds that the preponderance of the probative evidence of record weighs in favor of the claims for service connection for degenerative arthritis of the left knee and degenerative arthritis of right knee on a secondary basis.  38 C.F.R.  § 3.310.  

III.  Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in May 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's PTSD was assigned an initial 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2017).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF score was 47.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran was afforded a VA examination in December 2013.  The examiner diagnosed PTSD.  The examiner noted that the Veteran's symptoms were best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal behavior, self-care, and conversation.  The symptoms noted that were applicable to the Veteran's diagnosis were depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or work-like setting.  Other notable symptoms such as re-occurring nightmares of the traumatic events, were attributable to his PTSD.  He had four to five hours of sleep nightly and was very uncomfortable around groups of people.  

The examiner noted that the Veteran appeared nervous and overly anxious in the waiting room.  His legs went up and down and that he was extremely nervous.  

The examiner noted that the Veteran was capable of managing his financial affairs.  Further, he noted that based on the examination, although the Veteran needed to seek follow-up treatment, he did not appear to pose any danger threat of danger or injury to self or others.  

Mental Health Consult dated in August 2010 indicates a provisional diagnosis of mental disorder.  The physician noted that there were "some likely residual PTSD symptoms resultant from [two] separate MVA's in which he was involved in the past...He may benefit from medication to help cope with anxiety.  He may also benefit from follow-up supportive psychotherapy to improve overall coping."  

An addendum provided in September 2010 notes that the Veteran reported symptoms of anxiety in relation to multiple current and historical stressors.  The Veteran reported being distressed over other past memories such as seeing a man hang himself in service.  The Veteran reported a significant free-floating sense of anxiety on a frequent basis.  The Veteran reported feeling a "sense of doom" but about what, specifically, he could not say.  The physician noted the Veteran was somewhat withdrawn, staying to himself much of the time.  He reported turning down invitations to dinner, etc. from various friends/acquaintances because he feels more comfortable at home and just wants to stay there.  He reported being easily aggravated and shut down even more.  He also reported occasional conflicts with his wife.  He denied suicidal ideation/plan/intent or history of such, hallucinations, and delusional beliefs.  A mental status examination found that the Veteran was alert and oriented.  His affect was appropriate to the situation - somewhat anxious.  His thought process appeared generally linear and logical.  No gross abnormalities in thought content were noted.  His speech was productive and goal-directed.  His memory was grossly intact for recent and remote events, though not formally tested. Intelligence appears in the average range.  His judgment to carry out personal affairs appeared generally intact, and his insight into psychological processes was fair.  The examiner concluded that "given the Veteran's presentation at the time of this assessment and considering the above-noted risk and protective factors, in my clinical judgment the Veteran's current risk potential for suicidal behavior is: LOW RISK.  [The Veteran is] judged NOT to be at significant risk for self-harm."  

Primary Care Nursing Notes dated in January 2014 indicate a positive PTSD screening test.  The Veteran admitted that he was easily startled, have had nightmares about the in-service incident.  Additionally, he felt numb or detached from others, activities or his surroundings.  The Veteran had a positive depression screen.  A PHQ-2 screen was performed and the score of 4 assigned, which indicated a positive screen for depression.  The Veteran admitted little interest or pleasure in doing things, lasting several days, and feeling down, depressed, or hopeless, nearly every day.  

Mental Health Outpatient Notes dated in March 2016, indicate that the physician noted "Psychiatric: sleep problems, no [suicidal ideation] SI."  The Veteran was observed as casually dressed, groomed and was of normal gait and station. He was alert and oriented in all spheres tested.  His recent and remote memories were intact.  His attention span and concentration were reported as normal as was his speech rate and volume.  The physician noted that his language (e.g., naming objects, repeating phrases) was normal as was his thought content and thought processes.  No abnormal or psychotic thought (e.g., hallucinations, delusions, obsessions, suicidal ideations, assaultive thoughts) were reported.  The Veteran's judgment and insight intact were normal as was his fund of knowledge.  The physician noted markedly anxious mood and affect.  

In support of his claim, the Veteran provided private medical evidence, dated January 2011, showing a diagnosis of chronic PTSD with a major depressive disorder, recurrent, severe without (overt) psychotic feature.  

A mental status evaluation revealed that the Veteran presentation was uneasy, agitated, with some stuttering but with a cooperative attitude toward the examination.  His attention span was short.  His psychomotor activity was average; his speech patterns were coherent but somewhat hesitant at times.  His ability to abstract was marked by fluctuation between abstract and concrete levels.  For example, the physician noted that the Veteran reported that an axe and a saw both cut (tools); that a dog and a lion both "have tails" (animals).  He knows that north and west are both directions.  The Veteran's ability to calculate was unimpaired.  His affect was somewhat labile with crying.  When asked about his mood the patient stated "auhh ---regular" and reported that his usual mood was "regular."  The physician noted that he reported mood swings at "different times, regular, to infuriated, to depressed, to jovial."  He also had emotional lability with outbursts or crying spells.

As to mania or hypomania, he stated that beginning in 1988, he "felt like not enough time in the day, got to missing something, recheck, triple check, can't sleep, go-go my mind, going a hundred miles an hour can't get anything done.  He stated these episodes would last for several hours up to a week at a time.  The examiner noted that it is not clear whether "this is some sort of obsessive-compulsive driven behavior or true hypomania."  

He described agitation and psychomotor pressure, mostly at night.  He reported anxiety, which began in the Navy, "heart race, something wrong, something really wrong."  The physician noted this was anticipatory anxiety which occurs daily and can last up to a day or so.  The Veteran denied any unusual fears or phobias. 

The Veteran reported anger problems, "impatient, irritable, separate myself."  When asked about harm toward others, the physician noted that the Veteran started laughing inappropriately and stated "yes."  When asked about his assault history he stated: "no, years ago in the Navy, [fought] somebody."  He denied any plans to harm anybody now.  When as about obsessions or preoccupations, he stated "leaving."  The Veteran also reported the compulsive behavior of counting steps.  

When asked about paranoid ideas, he stated: "just watching me, out to get me, knock me down, the government, the state [and] the police."  The examiner noted that this was probably an after effect of the Veteran being arrested and charged with involuntary manslaughter and all his legal problems.  He also noted that the Veteran did not feel that he was responsible and felt persecuted then and continues to feel persecuted.  He has the sinking feeling that something is really wrong or that he has done something wrong or illegal and will be arrested.  

When asked about hallucinations or illusions he stated: "sometimes, something walking through the house, an entity."  He denied any feelings of thought reading or thought insertion.  As to disturbing, strange or frightening thoughts or impulses, he stated that when he is up on something high, he has a desire to jump off.  He reported feelings of supernatural forces or influences, "definitely angels, demons, a feeling" and reported feelings of special powers "the gift of foresight."  

The Veteran's previously interpersonal relationships were marked by an outgoing nature.  The Veteran stated that after the service he became more and more withdrawn and seclusive but he feels that he has a normal ability to be loyal to his family.  The examiner noted that "today the [Veteran] was fairly oriented to time, place and person."  

The examiner noted that the Veteran's memory was broadly intact although somewhat spotty and inexact as to details, possibly due to his history of head injury.  His associations were relevant and the stream of thought was normal.  His sleep patterns were reported as marked by incessant initial insomnia, with intermediate and early awakening and nightly bad dreams about the accident.  He reported poor appetite and was stable as to weight, but described himself as obese.  A GAF Score of 47 was assigned.  

Based on the evidence presented above, the Board finds that during the appeal period, the Veteran's symptoms more closely approximate an initial 50 percent rating for occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board grants an initial rating of 50 percent, but no higher.  

During the appeal period, the Veteran's only GAF score of 47 was assigned by his private physician in January 2011.  It is the only GAF score the on record during the appeal period.  The VA examiner, VA physicians, and the Veteran's private physician noted no impaired memory.  In actuality, they have all reported that the Veteran's memory was "grossly intact" or "broadly intact."  He has exhibited depressed and anxious mood and panic attacks.  The Veteran has no social relationships in addition to his wife, two daughters and two grandchildren, all of whom lives with him.  

An initial 70 percent disability rating is not warranted because during the appeal period the Veteran did not exhibit symptoms associated with the higher rating or other such symptoms that result in occupational and social impairment with deficiencies in most areas.  During the private examination in January 2011, he indicated that he "continues to have the feelings" of suicide but reported no intent or plan because of the "kids."  Although the Veteran experiences suicidal ideation, he has not been determined to be in persistent danger of hurting himself or others.  Thoughts of suicide are contemplated by the 70 percent criteria and can cause occupational and social impairment with deficiencies in most areas.  Instead, the Veteran has been found to be of "low risk" by VA physicians during this period on appeal.  The severity of his suicidal ideation is not such that it is more closely described as causing occupational and social impairment with deficiencies in most areas.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they do not result in occupational and social impairment in most areas.  They do not more closely approximate the types of symptoms contemplated by the 70 percent rating, and therefore, a 70 percent rating is not warranted.  Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  

For the above-said reasons, the Board finds that the medical evidence of record supports a disability rating of 50 percent, but no higher, for PTSD.  38 C.F.R. § 4.7 (2017).  

IV.  A TDIU

The Veteran contends that is service-connected disabilities prevent him from working.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

The appeal period in this case begins May 11, 2009, the effective date for the grant of service connection for PTSD.  In this decision, the Board grants an initial 50 percent disability rating for PTSD.  Therefore, on May 11, 2009, the Veteran had four service-connected disabilities rated as follow:  PTSD (50 percent), migraines (30 percent), a low back disability (10 percent), and residuals of a fracture (noncompensable).  Therefore, the criteria for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a) are met for the entire appeal period.  

In VA Form 8940, dated in September 2014, the Veteran indicated that he last worked full-time in 2004 or 2005 and became disabled in 2005.  He testified at a DRO hearing in September 2014 and stated that he last worked in 2005 installing cable and satellite, which he had to discontinue because of his lower back disability and headaches.  The Veteran also testified that before his installation job he was a carpenter for about 15 years.  He was currently a subcontractor for a friend's company where he drives once or twice per month if his friend has a haul close to his home that could be done in a few hours.  

The Veteran underwent a VA examination in December 2014.  The examiner indicated that the Veteran's bilateral knee disability impacted his ability to perform any type of occupational task because he is a driver of oversized loads and has pain and stiffness with prolonged sitting.  Further, another VA examiner in June 2016 concluded that the Veteran's headache condition impacted his ability to work.  

In support of his claim, the Veteran provided a vocational evaluation from, Rehabilitation Specialist, C. V., RN, MS.  The specialist concluded that "[a]fter reviewing the file and conducting a clinical evaluation, the vocational conclusion is [that the Veteran] is not able to engage in any type substantial, gainful occupation due to vocational limitations associated with his service-connected medical conditions."  The vocational specialist noted that the Veteran only completed the 11th grade and although he obtained his GED, he has no vocational training, college education, or transferable skills to light or sedimentary, including clerical, supervisory or computer.  

The vocational specialist explained that her vocational opinion was developed after considering service-connected vocational limitations.  She opined that the vocational limitations associated with his physical restrictions would preclude his participation in competitive employment.   The Board finds C.V.'s opinion highly probative.  

The Veteran testified at a Board hearing in June 2017.  He stated that he "might have worked 20 days this year."  He also testified that he can only work short hauls, ten miles or less because of his back and headaches.  He cannot sit too long because of his back pain, which then turns into aggression.  His back and PTSD prevents him from being able to do any other type of physical labor.  The Board finds the Veteran's testimony credible.  

The medical evidence, the findings by the Vocational specialist and the lay statements indicate the severity of the Veteran's service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment.  The Board finds that overall, the evidence shows that the Veteran has consistently experienced severe functional impairment as a result of his service-connected back disability, migraine headaches, mental health disabilities, and residuals of fracture, right zygomatico-maxillary complex which have caused him not to be able to secure and follow substantially gainful employment.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, the Board finds that the Veteran's service-connected disabilities coupled with his educational/training background and employment history, preclude him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for degenerative arthritis of the left knee, secondary to a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for degenerative arthritis of the right knee, secondary to a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating of 50 percent for PTSD is granted.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


